                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JONATHAN HOPE                                                                       PLAINTIFF

v.                               Case No. 4:20-cv-00380-LPR

JODI GIVENS, Officer                                                              DEFENDANT

                                            ORDER

        The Court has received a Recommendation for dismissal from Magistrate Judge J. Thomas

Ray. No objections have been filed, and the time to do so has now passed. After a careful and de

novo review of the Recommendation and the record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in its

entirety.

        Mr. Hope’s claims are DISMISSED without prejudice due to his failure to: (1) follow the

Court’s Order directing him to provide the Court with a valid mailing address; and (2) prosecute

his case. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal

of this Order or the accompanying Judgment would not be taken in good faith.

        IT IS SO ORDERED this 28th day of May 2021.


                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
